NELSON, Circuit Judge,
dissenting:
The doctrine limiting judicial review to “final” agency action is a beneficial one, avoiding the premature and inefficient entanglement of courts in agency proceedings that have not advanced beyond a preliminary stage. I cannot, however, agree with my colleagues that this case presents that situation. The criteria of finality articulated by the Supreme Court1 and elaborated by the Courts of Appeals2 all point to a finding of finality in this instance. By not making such a finding here, this Court insulates a substantial agency action with extensive and immediate consequences for the affected parties from judicial review now and, in all likelihood, at any time. While I certainly have no masochistic urge to expand the workload of the federal courts, I fear that today’s decision may represent a roadmap for agencies wishing to take actions without risking judicial review. In *623my view, the FAA’s actions are sufficiently “final” to confer on this Court jurisdiction to review them. I must accordingly dissent.
I
The Supreme Court’s Standard Oil decision, which was handed down after argument in the instant case, does not seem to me to “control” this case. Standard Oil held that an agency’s decision to institute proceedings against a party was not a “final” action subject to immediate judicial review. The instant case does not fit that description, however. The instant case reached a stage comparable to that addressed in Standard Oil at the time the FAA General Counsel informed the parties of the agency’s decision to convene an investigatory hearing pursuant to its authority under 49 U.S.C. § 1482(b). The FAA’s decision to investigate whether the airport was in compliance with statutory requirements closely resembles the FTC’s “reason to believe” averment in Standard Oil, and it is clear that judicial review at that time would be premature.
Now, however, we face a different situation. What happened here can legitimately be viewed as a completed process, starting with the initiation of an investigation into airport practices, proceeding through a formal hearing and report, and culminating in the General Counsel’s April 3rd letter. We have more than an agency’s decision to take a look at something; this agency has taken that look, drawn conclusions from it, and, for all practical purposes, taken the steps necessary to implement those conclusions. While further agency action is always possible, the matter is now at a stage amenable to review by this Court.
Standard Oil cannot be read as abrogating earlier Supreme Court pronouncements regarding the availability of judicial review of agency action. Indeed, not only did the Standard Oil court explicitly rely on and reaffirm the basic criteria set forth in the leading Abbott Laboratories case, it reconfirmed the basic principle of Ewing v. Mytinger & Casselberry, 339 U.S. 594, 70 S.Ct. 870, 94 L.Ed. 1088 (1950): An agency’s statutorily required preliminary finding of “cause” to proceed against a party cannot itself be challenged through a separate action for direct review, but may be attacked, if ever, only in connection with review of the substantive proceeding that follows. Again, because the instant case has gone far beyond the stage of initial determination to proceed, neither the Ewing nor the Standard Oil precedents control.
Abbott Laboratories counsels that courts, in order to avoid “entangling themselves in abstract disagreements over administrative policies, and also to protect the agencies from judicial interference until an administrative decision has been formalized and its effects felt in a concrete way by the challenging parties,” must evaluate two factors: “the fitness of the issues for judicial decision and the hardship to the parties of withholding court consideration.” 387 U.S. at 148—49, 87 S.Ct. at 1515-16. Determination of whether an agency action is “final” so as to be fit for judicial consideration is to be both “pragmatic” and “flexible.” Id. at 149-50, 87 S.Ct. at 1515-16. Important to the Abbott Laboratories Court’s finding of finality were a number of practical considerations: the challenged regulations represented “definitive” statements of the agency’s position; they had a direct and immediate effect on the day-to-day business of the petitioners; and immediate compliance with the regulations was expected. Id. at 151—53, 87 S.Ct. at 1516-18; see Standard Oil, 449 U.S. at 239, 101 S.Ct. at 493.
The Standard Oil Court, applying these factors, noted that the issuance of a complaint against the petitioner had “no legal force comparable to the regulation at issue in Abbott Laboratories, nor any comparable effect on [Standard’s] daily business ... except to impose upon [Standard] the burden of responding to the charges made against it. Although this burden certainly is substantial, it is different in kind and legal effect from the burdens attending what heretofore has been considered to be final agency action.” 449 U.S. at 242, 101 *624S.Ct. at 494. Applying these factors to the instant case, however, I conclude that finality exists. The agency position is perfectly clear, both from the detailed report produced by the hearing examiner and the subsequent letters from the FAA General Counsel. The proceeding had immediate and concrete consequences for Air California. Prompt compliance with the FAA’s “advice” was plainly expected, and indeed the letters from the FAA were calculated to produce results. The record produced by the agency is adequate for judicial review. While the agency letter may not have precisely the same “status of law” as the regulations challenged in Abbott Laboratories, the finding of probable violation of law had important legal significance in that it formed the basis for the FAA’s exercise of authority to withhold federal funds from the airport.
It seems to me somewhat disingenuous for the FAA to argue, as it has here, that it is merely “in the middle of” an ongoing proceeding. So long as the airport-operator capitulates to FAA demands, nothing further remains of the agency process. Yet as a result of the FAA procedure, two of Air California’s flights have been taken away. If the airline cannnot obtain review at this stage, it had no remedy unless the airport operator decides to fight the federal government rather than acquiesce. Thus, while further agency action is always possible, that possibility does not undercut a finding of finality here. The primary focus of inquiry should be on what the agency has already done.3
II
Another portion of the Standard Oil opinion, not cited by the majority, sheds considerable light on our decision today. In that portion, Justice Powell listed a number of factors that opposed the judicial review sought by the petitioner. Review of the issuance of the complaint, he noted, would produce interference with the proper functioning of the agency, and create a burden for the courts. Premature intervention would deny the agency an opportunity to correct its own mistakes and apply its expertise. It would lead to “piecemeal review which at the least is inefficient and upon completion of the agency process might prove unnecessary.” Review to determine whether the agency had sufficient cause to institute proceedings would delay resolution of the ultimate question of whether the law had been violated. In any event, a finding of reviewability would inundate courts with such challenges, because every respondent to an FTC complaint could mount a similar challenge. “Judicial review of the averments in the Commission’s complaints should not be a means of turning prosecutor into defendant before adjudication concludes.” 449 U.S. at 243, 101 S.Ct. at 494.
Even without undertaking a lengthy analysis of these factors, I think it apparent that the instant case does not present comparable difficulties. Thus not only does the case possess the requisite indicia of finality, *625it lacks countervailing concerns that would counsel against our review at this time.
Ill
The determination of when agency action may be reviewed, based as it is on practicality, efficiency, and common sense, requires the exercise of considerable judgment on the part of the. courts in which review is sought. The following statement from a D.C. Circuit case is instructive:
The label an agency attaches to its action is not determinative. The action may be reviewable even though it is merely an announcement of a rule or policy that the agency has not yet put into effect. Indeed, agency action may be reviewable even though it is never to have any formal, legal effect. What is required is that the interests of the court and agency in postponing review until the question arises in some more concrete and final form, be outweighed by the interest of those who seek relief from the challenged action’s “immediate and practical impact” upon them [quoting Frozen Food Express v. United States, 351 U.S. 40, 44 [76 S.Ct. 569, 571, 100 L.Ed. 910] (1956)].
Continental Air Lines, Inc. v. CAB, 522 F.2d 107, 124-25 (D.C. Cir.1974) (en banc) (footnotes omitted). In my judgment, the balance swings in favor of review in this case.
I would take jurisdiction of Air California’s petition for review.4

. Federal Trade Commission v. Standard Oil of California, 449 U.S. 232, 101 S.Ct. 488, 66 L.Ed.2d 416 (1980); Abbott Laboratories, Inc. v. Gardner, 387 U.S. 136, 87 S.Ct. 1507, 18 L.Ed.2d 681 (1967); Toilet Goods Association v. Gardner, 387 U.S. 158, 87 S.Ct. 1520, 18 L.Ed.2d 697 (1967); Gardner v. Toilet Goods Association, 387 U.S. 167, 87 S.Ct. 1526, 18 L.Ed.2d 697 (1967); Flemming v. Florida Exchange, 358 U.S. 153, 79 S.Ct. 160, 3 L.Ed.2d 188 (1958); Frozen Food Express v. United States, 351 U.S. 40, 76 S.Ct. 569, 100 L.Ed. 910 (1956); United States v. Storer Broadcasting Co., 351 U.S. 192, 76 S.Ct. 763, 100 L.Ed. 1081 (1956); Ewing v. Mytinger & Casselberry, Inc., 339 U.S. 594, 70 S.Ct. 870, 94 L.Ed. 1088 (1950); Chicago & Southern Air Lines, Inc. v. Waterman Steamship Corp., 333 U.S. 103, 68 S.Ct. 431, 92 L.Ed. 568 (1948); Columbia Broadcasting Sys. v. United States, 316 U.S. 407, 62 S.Ct. 1194, 86 L.Ed. 1563 (1942).


. E. g., Sima Products Corp. v. McLucas, 612 F.2d 309 (7th Cir.1980); City of Rochester v. Bond, 603 F.2d 927 (D.C. Cir.1979); Investment Company Institute v. Board of Governors of the Federal Reserve Sys., 551 F.2d 1270, 1278 (D.C. Cir.1977); Continental Air Lines, Inc. v. CAB, 522 F.2d 107 (D.C. Cir.1974) (en banc); Deutsche Lufthansa Aktiengesellschaft v. CAB, 479 F.2d 912, 916 (D.C. Cir.1973); Air Line Pilots Association v. Department of Transportation, 446 F.2d 236 (5th Cir.1971); National Automatic Laundry & Cleaning Council v. Shultz, 443 F.2d 689 (D.C. Cir.1971). Cf. Puget Sound Traffic Association v. CAB, 536 F.2d 437 (D.C. Cir.1976) (no review of “interlocutory” decision to reopen investigation prior to issuing regulation).


. 1 do not entirely comprehend the majority’s statement that it is “loath to recognize a test of final agency action which would turn upon a regulated party’s will to resist.” The “will to resist,” or, more specifically, whether the regulated party has chosen to abide by the agency determination or stand its ground and litigate the matter, goes primarily to the standing of third parties such as Air California to challenge the agency action. If, in this case, the airport operator had declined to take action in response to the FAA demands, Air California might not be viewed as “aggrieved” for standing purposes. Whether the regulated party has chosen to act, therefore, is important in determining who may bring an action for review of agency proceedings.
Whether the party has chosen to act or resist does not, on the other hand, help very much in the determination of when an action for review can be brought — that is, when “finality” exists. A court might conclude from the regulated party’s failure to act that finality did not exist, on the grounds that the agency might later abandon its position. Similarly, a court might conclude from the response of the regulated party that the agency has arrived at a final position. (Indeed, I would so conclude here.) The primary focus of a court’s attention in determining finality, however, must be on what the agency has done, rather than the response of the regulated party.


. I agree that the district court lacked jurisdiction of the action brought before it, but only on the grounds that, because the agency has taken action sufficiently final for review, this court has exclusive jurisdiction. Nevada Air Lines, Inc. v. Bond, 622 ,F.2d 1017 (9th Cir.1980).